Name: Commission Regulation (EC) No 3173/94 of 21 December 1994 laying down detailed rules of application for the specific measures for the smaller Aegean islands with regard to the special arrangements for the supply of dried fodder
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  cooperation policy;  regions of EU Member States;  economic policy
 Date Published: nan

 23 . 12. 94 Official Journal of the European Communities No L 335/51 COMMISSION REGULATION (EC) No 3173/94 of 21 December 1994 laying down detailed rules of application for the specific measures for the smaller Aegean islands with regard to the special arrangements for the supply of dried fodder HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning agricultural products ('), as amended by Commission Regulation (EC) No 822/94 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3) estasblishes the detailed rules of application for the arran ­ gements for the supply of certain agricultural products to the smaller Aegean islands, and, pursuant to Article 3 of Regulation (EEC) No 2019/93, the level of aid granted for that supply ; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balances for the supply of the smaller Aegean islands with dried fodder from the rest of the Community for the 1995 calendar year should be established ; whereas this measure should enter into force forthwith ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 1 For the purposes of Article 2 of Regulation (EEC) No 2019/93, the forecast supply balances for dried fodder eligible for Community aid for the 1995 calendar year are given in Annexes I and II hereto. Article 2 The validity of the 'aid certificates' referred to in Article 2 (3) of Regualtion (EEC) No 2958/93 shall expire on the final day of the second month following their issue. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 95, 14. 4. 1994, p. 1 . O OJ No L 267, 28. 10. 1993, p. 4. No L 335/52 Official Journal of the European Communities 23 . 12. 94 ANNEX I Forecast supply balance for the smaller islands belonging to Group A (tonnes) Description CN code Quantities 1995 Artificially heat-dried and otherwise dried lucerne and fodder 1214 10 00 A AA 1214 90 90 4 000 ANNEX II Forecast supply balance for the smaller islands belonging to Group B (tonnes) Description CN code Quantities 1995 Artificially heat-dried and otherwise dried lucerne and fodder 121410 00 1214 90 90